SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1053
CAF 12-00602
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF MICHAEL H., JR.,
RESPONDENT-APPELLANT.
---------------------------------                 MEMORANDUM AND ORDER
ERIE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR
RESPONDENT-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (MICHAEL J. LISZEWSKI OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered October 27, 2011 in a proceeding pursuant to
Family Court Act article 3. The order placed respondent on probation
for a period of six months.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: On appeal from an order that adjudicated him to be a
juvenile delinquent and placed him on probation for a term of six
months, respondent contends only that, by imposing a term of probation
and issuing an order of protection, Family Court failed to adopt the
“least restrictive available alternative” as required by Family Court
Act § 352.2 (2) (a). Inasmuch as the term of probation and order of
protection issued by the court have expired, this appeal is moot (see
Matter of Alex N., 255 AD2d 626, 627).




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court